UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB APPROVAL OMB NUMBER:3235-0145 Expires:February 28, 2009 Estimated average burden hours per response . . .10.4 SCHEDULE 13G Under the Securities Exchange Act of 1934 MEGAWEST ENERGY CORP. (Name of Issuer) Common Stock (Title of Class Securities) 585168107 (CUSIP NUMBER) June 22, 2007 (Date of Event Which Requires Filing of This Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨ Rule 13d-1(b) þ Rule 13d-1(c) ¨ Rule 13d-1(d) *The remainder of this cover page shall be filled out for reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. 1 CUSIP NO.585168107 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Agosto Corporation Limited and J. Gordon Murphy as joint filers pursuant to Rule 13d-1(k)… 2. Check the appropriate Box if a Member of a Group (See Instructions) (a)…………… (b)…………… 3. SEC Use Only…………… 4. Citizenship or Place of Organization ….Agosto Corporation Limited is a British Virgin Islands corporation and J. Gordon Murphy is a citizen of Canada. Number of 5. Sole Voting Power: ……………. Shares Bene- ficially by 6. Shared Voting Power:8,356,159 …………… Owned by Each Reporting 7. Sole Dispositive Power…………… Person With: 8. Shared Dispositive Power:8,356,159…………… 9. Aggregate Amount Beneficially Owned by Each Reporting Person:8,356,159 (see description in Item 4 below). 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares 11 Percent of Class Represented by Amount in Row (9)……9.93%…………… 12 Type of Reporting Person (See Instructions). · Agosto Corporation Limited:CO · J. Gordon Murphy:IN Item 1 (a) Name of Issuer: Megawest Energy Corp. (b) Address of Issuer's Principal Executive Offices: 10th Floor, 815 - 8th Ave. S.W. Calgary, Alberta T2P 3G2 Item 2 (a), (b), and (c): This Schedule 13G is being filed on behalf of Agosto Corporation Limited, and J. Gordon Murphy, as joint filers (collectively the “Reporting Persons”). The Reporting Persons have entered into a Joint Filing Agreement, a copy of whichis attached to this Schedule 13G as Exhibit 1, pursuant to which the Reporting Persons have agreed to file this Schedule 13G jointly in accordance with Rule 13d-1(k) of the Securities Exchange Act of 1934, as amended. 2 The principal business office of the Reporting Persons is: Catherine E. Christopher Building Wickhams Cay 1, Road Town Tortola, British Virgin Islands (c) Citizenship: Agosto Corporation Limited is a British Virgin Islands corporation.Dr. Murphy is a citizen of Canada. (d) Title of Class of Securities: Common Stock (e) CUSIP Number: 585168107 Item 3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) ¨ Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) ¨ Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) ¨ Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). (d) ¨ Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C 80a-8). (e) ¨ An investment adviser in accordance with §240.13d- 1(b)(1)(ii)(E); (f) ¨ An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) ¨ A parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G); (h) ¨ A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) ¨ A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) ¨ Group, in accordance with §240.13d-1(b)(1)(ii)(J). Item 4. Ownership Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a) Amount beneficially owned:8,356,159 Pursuant to the contractual terms of convertible debenture held by Agosto Corporation Limited, Agosto Corporation Limited is contractually prohibited from converting the debenture if such conversion would cause Agosto Corporation Limited to hold more than 9.99% of Megawest Energy Corporation’s outstanding common stock. The total beneficial ownership of the Reporting Persons includes 500,000 shares held by J. Gordon Murphy, 1,056,159 shares held by Agosto Corporation Limited and a convertible debenture held by Agosto Corporation Limited and convertible into 6,800,000 shares of Megawest Energy Corporation common stock.J. Gordon Murphy is an officer, director and control person of Agosto Corporation Limited and therefore for the purposes of Rule 13d-3 only, Dr. Murphy may be deemed the beneficial owner of the shares beneficially held by Agosto Corporation Limited, and Agosto Corporation Limited may be deemed the beneficial owner of the shares held by Dr. Murphy. (b) Percent of class:9.93% 3 (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote 0 (ii) Shared power to vote or to direct the vote 8,356,159 (iii) Sole power to dispose or to direct the disposition of 0 (iv) Shared power to dispose or to direct the disposition of 8,356,159 Item 5. Ownership of Five Percent or Less of a Class.Not Applicable Item 6. Ownership of More than Five Percent on Behalf of Another Person.Not Applicable Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company or Control Person.Not Applicable Item 8. Identification and Classification of Members of the Group.Not Applicable Item 9. Notice of Dissolution of Group.Not Applicable Item 10. Certifications By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were notacquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of thesecurities and were not acquired and are not held in connection with or as a participant in any transaction having thatpurpose or effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Agosto Corporation Limited Date:June 22, 2007 By: /s/ Name Title Date:June 22, 2007 By: /s/ J. Gordon Murphy Attention: Intentional misstatements or omissions of fact constitute Federal criminal violations (See 18 U.S.C. 1001). 4
